OPINION — AG — ** TAX CODE — COST RECOVERY SYSTEM — REVENUE RAISING BILL ** ENROLLED HOUSE BILL NO. 1419, RELATING TO THE ADMINISTRATION OF THE OKLAHOMA TAX CODE AND THE OKLAHOMA TAX COMMISSION, IS NOT A ' REVENUE RAISING BILL ', WITHIN THE MEANING OF OKLAHOMA CONSTITUTION, ARTICLE V, SECTION 33 (TAXABLE INCOME, DEPRECIATION ACCOUNTS, REPORTED TO THE INTERNAL REVENUE SERVICE, INCOME, CORPORATIONS) CITE: 68 O.S. 2358 [68-2358], 68 O.S. 5101 [68-5101] [68-5101], ARTICLE V, SECTION 33 (CONVEYING REAL PROPERTY, TAX ON DEEDS, CONSIDERATION, PECUNIARY VALUE, DEPRECIATION OF ASSETS AS ADJUSTMENTS IN ARRIVING IN TAXABLE INCOME) (GERALD E. WEIS) ** SEE OPINION NO. 92-567 (1992) ** SEE OPINION NO. 92-577 (1992)